DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 35 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over 6373949 (Aura) in view of US 2009/0267730 (Zhang).
As to claim 27, Aura teaches a mobile terminal (MS, fig 5) comprising user equipment configured to perform registering with a visited public land mobile network, VPLMN, comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program configured to, with the at least one processor (these features are implicit to the MS), cause the mobile terminal at least to perform: 
produce at the user equipment a concealed identifier (see fig 5, concealed subscriber IMSI is forwarded by VPLMN to HPLMN, which deciphers it to produce a non-concealed IMSI); 
send by the user equipment to the VPLMN the concealed identifier (see fig 5, concealed subscriber IMSI is forwarded by VPLMN to HPLMN, which deciphers it to produce a non-concealed IMSI); 
receive by the user equipment an identity request from the VPLMN indicating that a long- term identifier of the user equipment must be transmitted to the VPLMN in a non-concealed form, if the VPLMN does not support use of the concealed identifier for registering the user equipment with the VPLMN (see e.g. “... the network may always ask the mobile station to send the original IMSI, which will then, in response, be transmitted in a non-encrypted format by the mobile station.”; col. 3 rows 6-9); 
receive by the user equipment from the VPLMN a permission authenticator (implicit permission, since the network asks for IMSI); and 
verify at the user equipment if the permission authenticator has been formed and if yes, transmitting the long- term identifier to the VPLMN in the non-concealed form (implicit from “... the network may always ask the mobile station to send the original IMSI, which will then, in response, be transmitted in a non-encrypted format by the mobile station.”; col. 3 rows 6-9).
What is lacking from Aura is produce at the user equipment a freshness code; send by the user equipment to the VPLMN the concealed identifier and the freshness code and verify at the user equipment if the permission authenticator has been formed with a cryptographic authentication of the home public land mobile network, HPLMN, and the user equipment or a subscription module at the user equipment indicating permission to transmit the long-term identifier to the VPLMN in the non-concealed form and if yes, transmitting the long- term identifier to the VPLMN in the non-concealed form.
In analogous art, Zhang teaches a user device transmitting a nonce (~freshness code) to HPLMN and HPLMN transmitting an authentication vector to the user device, for the purposes of authentication. It further discloses measures against a replay attack using a sequence number or a nonce ([0007]) and requesting IMSI information from Home Environment (e.g., HPLMN; [0031], [0045]). A person skilled in the art would use the nonce and authentication vectors of Zhang (see e.g. [0007], [0011], [0013], [0031]-[0045], [0078], Fig. 3) when receiving information from network, or vice versa. Said information may obviously relate to a request to reveal IMSI or similar identifier.
It would have been obvious to one of ordinary skill in the arts to apply these teachings of Zhang into Auru, so as to ensure that an authorized entity receives a user device’s identifier.
As to claim 35, Aura teaches an apparatus (VPLMN, fig 5) for registering user equipment with a visited public land mobile network, VPLMN, comprising: at least one processor; and at least one memory comprising computer program code; the at least one memory and the computer program code configured to, with the at least one processor (these features are implicit to the VPLMN), cause the apparatus at least to perform: 
receive from the user equipment a concealed identifier (see fig 5, concealed subscriber IMSI is forwarded by VPLMN to HPLMN, which deciphers it to produce a non-concealed IMSI); 
if the VPLMN supports encrypted registering of the user equipment, obtain a long-term identifier of the user equipment from a home public land mobile network, HPLMN, by using the concealed identifier (see fig 5, concealed subscriber IMSI is forwarded by VPLMN to HPLMN, which deciphers it to produce a non-concealed IMSI); and
if the VPLMN does not support encrypted registering of the user equipment, attempt to register the user equipment with the non-concealed long-term identifier by: receive from the user equipment the long-term identifier in a non- concealed form (see e.g. “... the network may always ask the mobile station to send the original IMSI, which will then, in response, be transmitted in a non-encrypted format by the mobile station.”; col. 3 rows 6-9 and figure 2); and
signal with the HPLMN using the long-term identifier received from the user equipment to register the user equipment with the VPLMN (implicit from “... the network may always ask the mobile station to send the original IMSI, which will then, in response, be transmitted in a non-encrypted format by the mobile station.”; col. 3 rows 6-9 and figure 2).
What is lacking from Aura is receive from the user equipment a freshness code; if the VPLMN supports encrypted registering of the user equipment, obtain a long-term identifier of the user equipment from a home public land mobile network, HPLMN, by using the concealed identifier and the freshness code; and if the VPLMN does not support encrypted registering of the user equipment, attempt to register the user equipment with the non-concealed long-term identifier by:send to the user equipment an identity request for the long-term identifier, the identity request comprising a permission authenticator obtained by the VPLMN from the HPLMN and comprising a cryptographically indicated permission of the HPLMN for the non-concealed long-term identifier transfer from the user equipment to the VPLMN; 
In analogous art, Zhang teaches a user device transmitting a nonce (~freshness code) to HPLMN and HPLMN transmitting an authentication vector to the user device, for the purposes of authentication. It further discloses measures against a replay attack using a sequence number or a nonce ([0007]) and requesting IMSI information from Home Environment (e.g., HPLMN; [0031], [0045]). A person skilled in the art would use the nonce and authentication vectors of Zhang (see e.g. [0007], [0011], [0013], [0031]-[0045], [0078], Fig. 3) when receiving information from network, or vice versa. Said information may obviously relate to a request to reveal IMSI or similar identifier.
It would have been obvious to one of ordinary skill in the arts to apply these teachings of Zhang into Auru, so as to ensure that an authorized entity receives a user device’s identifier.
As to claim 39, the HPLMN (HLR/AUC~HPLMN, fig 5) cited in the rejection of claim 35 comprises at least one processor; and at least one memory comprising computer program code; the at least one memory and the computer program code configured to, with the at least one processor (these features are implicit to the HLR/AUC), cause the apparatus at least to perform the functions recited in claim 39.
Claims 28, 32, 33, 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over 6373949 (Aura) in view of US 2009/0267730 (Zhang) as applied to claims 27, 35 and 39 above, and further in view of US 2017/0359344 (Kaal et al.)
As to claims 28, 32, 33, what is further lacking from Aura is with the at least one memory, the computer program and the at least one processor, cause to produce the freshness code to comprise a cryptographic hash result of identity proof information that comprises at least one of: a replay attack protector; or the concealed identifier and the long-term identifier.
In analogous art, Kaal teaches using nonces (~freshness code cited from Zhang) created through a cryptographic hash of a character string intended to stop replay attacks (~replay attack protector) (see Kaal, paragraph 63).
It would have been obvious to one of ordinary skill in the arts to apply these teachings of Kaal into Auru, so as to prevent unauthorized entities from obtaining the identifier though replay attacks.
Allowable Subject Matter
Claims 29-31, 34, 36-38, 40 and 43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641